Exhibit 10.1
IRREVOCABLE WAIVER AND TERMINATION AGREEMENT
     THIS IRREVOCABLE WAIVER AND TERMINATION AGREEMENT (this “Termination
Agreement”) is executed and delivered on October 14, 2008 by and between
Endocare, Inc., a Delaware corporation (“Endocare”), and Paul W. Mikus, an
individual resident of the State of California (“Mikus”) (together, the
“Parties”).
     WHEREAS, Mikus was previously an employee and executive officer of
Endocare; and
     WHEREAS, Mikus’s employment with Endocare was terminated in 2003 and Mikus
ceased to serve as an executive officer of Endocare in 2003; and
     WHEREAS, in connection with the termination of Mikus’s employment with
Endocare, Mikus and Endocare executed and delivered a Separation Agreement,
dated July 31, 2003 (the “Separation Agreement”), and a Consulting Agreement,
dated July 31, 2003 (the “Consulting Agreement”); and
     WHEREAS, during Mikus’s employment with Endocare, Mikus and Endocare
executed and delivered an Indemnification Agreement, dated October 30, 2001 (the
“Indemnification Agreement”); and
     WHEREAS, Mikus is currently a defendant in the criminal case captioned
United States of America v. Paul Mikus, et al. (Case No. CR07-0060 JVS) (the
“Criminal Case”) and in the civil case captioned Securities and Exchange
Commission v. Paul W. Mikus and John V. Cracchiolo (Case No. SACV 06-734 JVS
(MLGx)) (the “Civil Case”); and
     WHEREAS, pursuant to Section 11(a) of the Indemnification Agreement,
Endocare has been advancing Expenses (as defined in the Indemnification
Agreement) on Mikus’s behalf in connection with the Criminal Case and the Civil
Case; and
     WHEREAS, on October 6, 2008, Mikus entered a guilty plea in the Criminal
Case, pursuant to which he will be required to pay restitution to Endocare; and
     WHEREAS, in connection with the termination of his employment, Endocare
paid to Mikus a severance amount (the “Severance Amount”) pursuant to Section 1
of the Separation Agreement and a consulting fee (the “Consulting Fee”) pursuant
to Section 2 of the Consulting Agreement; and
     WHEREAS, Section 1 of the Separation Agreement provides that Mikus shall be
liable to repay to Endocare the Severance Amount and Section 2(a) of the
Consulting Agreement provides that Mikus shall be liable to repay to Endocare
the Consulting Fee, in each case upon either: (a) the conviction of Mikus in a
court of law, or entering a plea of guilty or no contest to, any crime directly
relating to Mikus’s activities on behalf of Endocare during his employment with
Endocare; or (b) successful prosecution of an

-1-



--------------------------------------------------------------------------------



 



enforcement action by the Securities and Exchange Commission against Mikus
directly relating to Mikus’s activities as an employee and executive officer of
Endocare; and
     WHEREAS, Section 11 of the Indemnification Agreement provides that Mikus
shall reimburse Endocare for all Expenses advanced by Endocare in certain
circumstances; and
     WHEREAS, Endocare is willing to irrevocably waive its repayment and
reimbursement rights under the Separation Agreement, Consulting Agreement and
the Indemnification Agreement if Mikus agrees to terminate the Indemnification
Agreement in its entirety and to irrevocably waive and release any right to have
Endocare pay any Expenses or other amounts incurred on or after July 31, 2008;
     NOW, THEREFORE, for good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, Endocare and Mikus hereby agree as
follows:
     1. Termination of Endocare Severance Recapture Rights. Effective July 31,
2008, the third sentence of Section 1 of the Separation Agreement and the second
sentence of Section 2(a) of the Consulting Agreement are hereby terminated in
their entirety and rendered of no further force or effect whatsoever. Effective
July 31, 2008, Endocare hereby irrevocably waives any right to receive repayment
of the Severance Amount and the Consulting Fee.
     2. Termination of Indemnification Agreement. Effective July 31, 2008, the
Indemnification Agreement is hereby terminated and rendered of no further force
or effect whatsoever. Effective July 31, 2008, neither Party shall have any
further rights or obligations under the Indemnification Agreement whatsoever;
provided, however, that Endocare shall be required to advance any Expenses
incurred under the Indemnification Agreement on or prior to July 31, 2008.
     3. Waiver and Release of Any Advancement or Indemnification Rights. Except
as set forth in paragraph 4, below, effective July 31, 2008, Mikus hereby
irrevocably waives, releases, relinquishes and discharges any and all claims or
rights he may have to advancement, indemnification or other payment rights
whatsoever under Endocare’s current or former bylaws, its Certificate of
Incorporation, any statute (including but not limited to California Corporations
Code Section 317 and Section 145 of the Delaware General Corporation Law), any
principle of law or otherwise. Endocare shall have no obligation whatsoever to
advance, reimburse or indemnify against any Expenses or other amounts incurred
on or after July 31, 2008 or make any payments to or for the benefit of Mikus in
connection with any Proceeding (as defined in the Indemnification Agreement),
including but not limited to the Criminal Case and the Civil Case. Endocare
asserts that Mikus is not entitled to indemnification under California Labor
Code Section 2802. Mikus hereby agrees not to seek any indemnification
whatsoever from Endocare under California Labor Code Section 2802 or any other
provision of law providing rights to Mikus that may not be waiveable. In the
event that Mikus at any time seeks any such indemnification and is determined to
be entitled to such indemnification, then Mikus agrees that Endocare shall be
entitled to offset the Severance Amount and the Consulting Fee against any such
indemnification amounts, notwithstanding Section 1 above.

-2-



--------------------------------------------------------------------------------



 



     4. Limited Payment of Expenses Incurred between August 1, 2008 and
September 30, 2008. Notwithstanding paragraph 3, above, Endocare agrees to pay
Expenses incurred by Mikus between August 1, 2008 and September 30, 2008 (the
“Limited Payment Period”), to be paid exclusively from the proceeds to Endocare
of any restitution payment made by Mikus to Endocare (the “Endocare Restitution
Payment”) and up to a maximum of $510,000.
          a. If Mikus does not pay the Endocare Restitution Payment, Endocare
shall not be responsible to pay any Expenses incurred by Mikus during the
Limited Payment Period and this paragraph 4 shall be null and void.
          b. If the Endocare Restitution Payment is $510,000 or more, Endocare
shall be responsible to pay Expenses incurred by Mikus during the Limited
Payment Period, up to the lesser of the Expenses incurred during the Limited
Payment Period or $510,000.
          c. Regardless of the amount of the Endocare Restitution Payment,
Endocare shall have no responsibility for any Expenses exceeding the lesser of
$510,000 or the Endocare Restitution Payment.
     5. Timing of Payment of Expenses. Within 7 days of its receipt of a fully
executed copy of this Termination Agreement, Endocare shall pay the following
Expenses for costs, attorney’s fees and expert fees invoiced for amounts
incurred through July 31, 2008: (a) $141,503.85 due to Bienert, Miller, Weitzel
& Katzman for services rendered through July 31, 2008; (b) $121,106.00 due to
Hemming Morse, Inc. for services rendered through July 31, 2008; and
(c) $1,839.91 for services rendered by an undisclosed expert witness through
July 31, 2008, to be paid in care of Bienert, Miller, Weitzel & Katzman. Any
Expenses owed by Endocare for the Limited Payment Period, pursuant to paragraph
4 above, shall be paid within 10 days of Endocare’s receipt and deposit of the
Endocare Restitution Payment.
     6. Restitution, Disgorgement or Other Remedies Imposed Upon Mikus. Nothing
in this Termination Agreement shall affect in any way Mikus’s obligations under
any judgment or settlement in the Criminal Case or Civil Case, or the relief
that may be imposed or remedies that may be ordered as part of the judgment of
the Criminal Case, a settlement or judgment in the Civil Case or in any other
legal proceeding brought by a party other than Endocare and to which Mikus is or
may hereafter be a party. By way of example, should Mikus be ordered to pay
restitution to Endocare in the judgment concluding the Criminal Case, Mikus
shall be obligated to comply with that judgment, notwithstanding this
Termination Agreement and even if he is ordered to pay more than $510,000 in
restitution.
     7. Miscellaneous. This Termination Agreement shall be governed by the laws
of the State of California, without regard to conflict of laws principles. This
Termination Agreement may be executed in one or more counterparts, each of which
shall be deemed an original and all of which taken together shall be deemed to
be one instrument. Any facsimile or electronic signature of this Termination
Agreement (such as .pdf format) shall be valid for all purposes.

-3-



--------------------------------------------------------------------------------



 



     8. Third-Party Beneficiary. The parties recognize and agree that this
Agreement, including paragraph 5 above, is made expressly for the benefit not
only of the Parties but also of the law firm of Bienert, Miller, Weitzel &
Katzman, which shall have the right to pursue any and all remedies available to
it under California law in the event of any breach of this Agreement.
     9. Binding on Successors and Assigns. This Termination Agreement shall
apply to Endocare and Mikus, as well as their respective predecessors,
successors, parents, subsidiaries, affiliates, custodians, agents, assigns,
representatives, heirs, estates, executors, trusts, trustees, trust
beneficiaries, administrators, spouses, marital communities, and immediate
family members.
Signature Page Follows

-4-



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, Endocare and Mikus hereby execute and deliver this
Irrevocable Waiver and Termination Agreement.

                  ENDOCARE, INC.
 
           
 
  By:   /s/ Clint B. Davis    
 
           
 
      Clint B. Davis
General Counsel    
 
                PAUL W. MIKUS:
 
           
 
      /s/ Paul W. Mikus              
 
      Paul W. Mikus    

     
Approved as to form:
   
 
   
/s/ Thomas Bienert
 
Thomas Bienert
   
Bienert, Miller, Weitzel & Katzman
   
Attorneys for Paul W. Mikus
   

[SIGNATURE PAGE TO IRREVOCABLE WAIVER
AND TERMINATION AGREEMENT]

-5-